Conlan, J.
The action was for damages for an injury alleged to have been caused to the plaintiff by the negligence of the defendant ; the evidence upon the trial was somewhat in conflict as to the manner in which the accident occurred, but as no motion was made to dismiss, it is apparent that the defendant conceded there was sufficient to warrant a submission to the jury, nor was *799any exception taken by the defendant to the charge of the court, and we naturally conclude that the same was entirely fair to the defendant. The defendant relies upon the broad ground that the plaintiff was not entitled to any verdict because of his contributory negligence, but in the whole course of the trial he failed to present that view to the trial justice.
We do not think he has, either by motion or exception, brought himself to a position or condition where we may interfere to disturb the verdict, as we have seen that all of the evidence was submitted to the jury under the charge of the court without exception, and the conclusions thus reached should, we think be allowed to stand.
Judgment and order appealed from affirmed, with costs.
McCarthy, J., concurs.
Judgment and order affirmed, with costs.